Citation Nr: 1627193	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  05-36 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a psychiatric disability. 

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Neil Riley, Agent 


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 

ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was before the Board in August 2008 and July 2015.  In August 2008, the Board, in pertinent part, remanded the service connection psychiatric claim for additional development.  In July 2015, the Board remanded the service connection claims in order to afford the Veteran a hearing.  The Veteran provided testimony before the undersigned Veterans Law Judge in October 2015.  A transcript of this hearing is associated with the claims file.  

In the May 2005 rating decision, the RO denied, in pertinent part, entitlement to a back disability and a psychiatric disability.  Although the Veteran did not submit a notice of disagreement as to the back claim, VA treatment records and lay statements from the Veteran's family members regarding the back disability were received within one year of the rating decision.  As VA was in receipt of new and material evidence within one year of the May 2005 rating decision, the rating decision did not become final.  38 C.F.R. § 3.156(b) (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, new and material evidence is not required to reopen the service connection claim for a back disability.  

A service connection claim for a psychiatric disability encompasses claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as reflected on the cover page.   

The service connection claim for a psychiatric disorder has been pending since the May 2005 rating decision.  In June 2015, the Veteran submitted a service connection claim for a psychiatric disability.  The claim was denied in a September 2015 rating decision and the Veteran submitted a notice of disagreement in October 2015.  During the October 2015 hearing, the Veteran testified that the grant of any psychiatric disability would satisfy his appeal.  Since the Board has granted service connection for major depression in this decision, a remand for a statement of the case in response to the October 2015 notice of disagreement is not required in the instant case.  

The issue of entitlement to a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Major depression had its onset in service. 

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus had its onset in service. 

3.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for major depression have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).    
2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).    

3.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

To rebut the presumption of sound condition under 38 C.F.R. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show clear and unmistakable evidence not only that the disease or injury existed prior to service, but also that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July, 16, 2003).  The claimant is not required to show that the condition increased in severity in service before VA's duty under the second prong of the rebuttal standard attaches.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service Connection for a Psychiatric Disability

The Veteran contends that he has a psychiatric disability that had its onset in service and that has continued since service.  

His service treatment records reveal reports of psychiatric symptoms.  He was found to have a normal psychiatric evaluation upon entrance into service in August 1971.  In March 1972, he requested to see a doctor about a "nervous problem."  In April 1972, he was admitted for psychiatric treatment with the diagnosis of depressive neurosis.  The Veteran reported anxiety and depression "since entering the Navy" and he endorsed frequent suicidal ideations.  It was also noted that he had "gradually increasing difficulty with military life. . ."  He described trouble sleeping and feelings of "panic."  Upon discharge from the hospital in April 1972, he was diagnosed with emotionally unstable personality and it was noted to have existed prior to enlistment.  The Veteran reported yes to frequent trouble sleeping, depression, and nervous trouble in May 1972 on his report of medical history associated with his separation from active duty.  

Here, it is important to note that the Veteran had a normal psychiatric evaluation upon entrance into service.  Although an April 1972 service treatment record noted that the Veteran reported some prior psychiatric treatment, he could not elaborate on the nature of the treatment.  Moreover, even though the April 1972 service record noted emotionally unstable personality that existed prior to service, the Board cannot conclude that this constitutes clear and unmistakable evidence that the Veteran's psychiatric disorder existed prior to service.  Thus, the Board must find the Veteran sound upon entrance into service regarding his psychiatric condition.    

The Veteran contends that he sought psychiatric treatment in the 1970s after separation from service.  Treatment records from the 1980s are of record and reflect suicidal ideations and a diagnosis of depression.  Records from 1990 further show continuing psychiatric treatment.  Treatment records from the 2000s continue his diagnosis of depression.         

In July 2005, the Veteran's former wife submitted a lay statement describing his psychiatric symptoms.  The Veteran's former wife knew him prior to his entrance into the military and when he returned from the military.  See October 2015 hearing transcript.  She stated that the Veteran was "depressed most of the time" after he was discharged from the Navy.  She stated that he experienced problems with anger management in the late 1970s and early 1980s.  See July 2005 lay statement.  The Veteran's former spouse is competent to describe the behavior of the Veteran that she observed.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the Board finds this lay statement to be highly credible.        

In January 2012, the Veteran was afforded a VA examination.  The examiner found that the Veteran's psychiatric symptoms pre-existed service.  However, the examination report did not fully consider the lay statement statements of the Veteran's former wife who described his change in behavior after service nor did it fully consider the several years of psychiatric treatment records documenting depression.  As such, the Board cannot find this medical opinion to be probative.  

The Veteran submitted a private medical opinion in November 2015.  The psychologist reviewed the claims file and diagnosed the Veteran, in part, with major depression.  The psychologist stated that the Veteran's symptoms began in 1972 and continued to the present day.  The psychologist highlighted that the Veteran's former spouse knew the Veteran prior to service and noticed changes in his behavior immediately upon his return from the military.  The psychologist opined that the Veteran's impairment began during military service and was caused by service.  He cited to the April 1972 hospital discharge notes as support for this conclusion.  As this examiner reviewed the claims file, fully considered the lay statements of record, and cited to service treatment records to support his conclusion that the psychiatric symptoms began in service, the Board finds this medical opinion to be highly probative.  

In light of the service treatment records which reveal symptoms of depression, decades of post-service psychiatric treatment records which include notations of depression, the competent and credible lay statement from the Veteran's former spouse which described behavior changes upon his return from the military, and the probative November 2015 private medical opinion, the Board finds that service connection for major depression is warranted.  The Veteran testified during the October 2015 hearing that a grant of any psychiatric disability would satisfy his appeal.  



Service Connection for Hearing Loss and Tinnitus 

The Veteran contends that service connection for bilateral hearing loss and tinnitus are warranted because he began to notice ringing in his ears and a decline in his hearing acuity during service.    

The Veteran's DD Form 214 listed his military occupational specialty as "BM," which is boatswains mate and is noted to have a highly probable exposure to hazardous noise.  See M21-1MR, iii.iv.4.B.3.d. 

Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Since the Veteran has stated that he has ringing of the ears, the Board finds that he has a current diagnosis of tinnitus.  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).  An October 2012 VA examination report demonstrates that the Veteran has bilateral hearing loss for VA compensation purposes pursuant to 38 C.F.R. § 3.385.

During the October 2015 hearing, the Veteran testified that the ringing in his ears began during service and that he began to have difficulty hearing other individuals during service.  The Veteran is competent to make such statements as his ability to hear is within his observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The October 2012 VA examiner concluded that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus are related to service.  However, the Veteran has since testified that his hearing acuity declined in service and that the ringing of his ears began in service.  Accordingly, this VA examination report is not probative since the medical opinion did not fully consider the Veteran's lay testimony.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).    
 
The Veteran submitted a private medical opinion in December 2015.  The evaluator reviewed the claims file and concluded that the Veteran's military service, specifically exposure to the landing deck of a ship, would contribute to subsequent hearing loss and tinnitus.  

Given the Veteran's military occupational specialty, his testimony regarding onset of problems with hearing acuity and tinnitus in service, and the December 2015 medical opinion, the Board finds that the evidence is at least in equipoise as to whether the bilateral hearing loss and tinnitus had its onset in service.  Thus, after resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss and tinnitus are warranted.  


ORDER

Service connection for major depression is granted.  

Service connection for tinnitus is granted. 

Service connection for bilateral hearing loss is granted. 


REMAND

During the Board hearing, the Veteran testified that he started experiencing low back pain in service after repeatedly loading ammunition on to planes and that his back pain continued since service.  A December 2015 private medical opinion appears to indicate a relationship between service and a back condition.  Other medical evidence of record reveals that the Veteran was in a motor vehicle accident in 2003 and that he required surgery of the spine.  In light of the Veteran's testimony and the medical evidence of record, a VA examination is required in order to determine the nature, onset, and etiology of his claimed back disability.  

Also, the AOJ should obtain records of VA treatment dated since June 2015.  Review of the VA treatment records reveal that the Veteran has been in receipt of private treatment for his back condition.  Upon remand, the Veteran should be afforded the opportunity to identify or submit pertinent private treatment records, especially records from W. R. Hudgin and records from his back surgeries.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated since June 2015. 

2.   Afford him an additional opportunity to submit or identify any private treatment that he may have received for a back disability since service, to include records from W.R. Hudgin and records from his back surgeries.  The identified records should be sought.   

3.  Invite him to submit lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of any in-service or post-service back pain.  He should be provided an appropriate amount of time to submit this evidence.

4.  Afford him an appropriate VA examination to address the nature, onset, and etiology of any back disability found to be present.  

The examiner should consider the Veteran's contention that he had back pain in service and since service, as well as the December 2015 medical opinion from Dr. G.    

The examiner should opine as to whether it is at least as likely as not that any diagnosed back disability had its onset in service, or is otherwise related to service. 

A thorough rationale and explanation for the conclusions reached should be set forth.  

5.  Readjudicate the claim.  If the benefit sought on appeal is denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


